Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant elects Species I (Claims 1-7) with traverse.
The full guidelines stated in the MPEP regarding search burden are set forth at 803, where the MPEP states: “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP 808.02.  At 808.02, the MPEP states: “(C) A different field of search: where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g. searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.  Patents need not be cited to show different fields of search.”
As discussed in the restriction requirement, the application indeed contains more than one invention employing different fields of search and separate classifications. 
Moreover, the issue of burden merely plays a minor role for the basis to support the restriction requirement. Since it has been concluded that the pending application includes more than one separate distinctive species, the restriction is therefore proper.	
In particular, it appears that applicant believes the issue of burden only arises from the search of prior art and examination of the application in determining the patentability of the claimed invention. However, applicant is respectfully reminded that conducting a search on application merely plays a small part of examining the invention. Burden may also arise from prosecuting multiple inventions in a single application. Such a type prosecution merely leads to complication in patentability determination that may ultimately sacrifices the quality of patentability determination. In view of this reason, a restriction imposed is clearly proper. 
	The requirement is still deemed proper and is therefore made FINAL.	
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-7 drawn to a method, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1.	A method, comprising: 
processing, by a system comprising a processor, a group of updates directed to a table segment implemented in an append-only storage medium, the processing comprising: 
receiving the group of updates, wherein an update in the group of updates comprises a key and a value; 
serializing the group of updates; 
appending the group of updates to the table segment; 
updating a tail portion of a table segment index to include an offset corresponding to the key; and 
updating a tail portion of a sorted key index to include the key.

For Step 2A Prong One: 
The limitation of processing a group of updates, serializing the group of updates, appending the group of updates… updating a tail portion of a sorted key…, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Further, indicating the updates as conditional of Claim 2; collecting the updates of Claim 3, waiting for completion of updates of Claim 4; validating the updates of Claim 5, querying the tail portion of the table segment index of Claim 6, querying the persisted portion of table segment of Claim 7 are drawn to mental process. 	
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or processing a group of updates, serializing the group of updates, appending the group of updates… updating a tail portion of a sorted key…with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
1.	A method, comprising: 
processing, by a system comprising a processor, a group of updates directed to a table segment implemented in an append-only storage medium, the processing comprising: 
receiving the group of updates, wherein an update in the group of updates comprises a key and a value; 
serializing the group of updates; 
appending the group of updates to the table segment; 
updating a tail portion of a table segment index to include an offset corresponding to the key; and 
updating a tail portion of a sorted key index to include the key.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “receiving the group of updates, wherein an update in the group of updates comprises a key and a value” of Claim 1, is directed to insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the step of receiving the group of updates, wherein an update in the group of updates comprises a key and a value amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the step of receiving the group of updates, there is no indication that the control circuity is more than a generic circuit and the courts have previously decided that the “receiving the group of updates, wherein an update in the group of updates comprises a key and a value” step is a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.
Claim 1, for example, contains insignificant extra-solution activity (“receiving the group of updates, wherein an update in the group of updates comprises a key and a value”) such as iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandramouli et al. (2019/0278849).
Regarding Claim 1, Chandramouli et al. (2019/0278849) discloses a method, comprising: processing, by a system comprising 
a processor, a group of updates (“updates can be handled”, paragraph [0118]) directed to a table segment (fig. 3) implemented in an append-only storage medium (“append-only store”, paragraph [0125]), the processing comprising: 
receiving the group of updates (“key-value store interface to handle read-modify-writes, blind and CRDT-based updates”, paragraph [0043]), wherein an update in the group of updates (“update of shared atomic epoch counter”, abstract) comprises a key and a value (“key-value data”, abstract; “access data in the key-value data structure…on in-place updates”, paragraph [0059]); 
serializing the group of updates (“updates are issued concurrently, semantics of the application must allow possible serial orders”, paragraph [0119]); 
appending the group of updates (to the table segment (“in-place updates with a traditional append-only log”, paragraph [0047]; “in-place updates”, paragraph [0125]); 
updating a tail portion of a table segment index (“updates to hash index entries”, paragraph [0129]) to include an offset (“a tail offset”, paragraph [0099]; “tail-offset”, paragraph [0129]) corresponding to the key; and 
updating a tail portion of a sorted key index to include the key (“updates simply append a new record to the tail of the log and update the hash index”, paragraph [0104]).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (2019/0278849) in view of Duncan (2017/0213127).
Regarding Claim 2, as discussed above, Chandramouli essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein the update in the group of updates comprises a property to indicate whether the update is a conditional update.
However, Duncan (2017/0213127) discloses that the update in the group of updates comprises a property to indicate whether the update is a conditional update (“after updates have been completed, the system will test conditional”, paragraph [0338]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have tested the conditional update in Chandramouli in order to ensure the completion of updates as taught by Duncan. 
Regarding Claim 4, as discussed above, Chandramouli essentially discloses the claimed invention but does not explicitly the method of claim 2, further comprising, in response to the property indicating that the update in the group of updates is a conditional update, waiting for completion of another update.
However, Duncan discloses in response to the property indicating that the update in the group of updates is a conditional update, waiting for completion of another update (support of new MRCA’s, if sufficient new data added”, paragraph [0338]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have waited for another new update in Chandramouli in order to ensure all new data is updated as taught by Duncan.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (2019/0278849) in view of Duncan (2017/0213127) further in view of Kulkarni (9,407,521).
Regarding Claim 3, as discussed above, Chandramouli essentially discloses the claimed invention but does not explicitly the method of claim 2, further comprising, in response to the property indicating that the update in the group of updates is a conditional update, collecting all conditional updates in the group of updates. 
However, Kulkarni (9,407,521) discloses that in response to the property indicating that the update in the group of updates is a conditional update (conditional block), collecting all conditional updates in the group of updates (“new updates may be collected”, Col. 8, lines 52-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have collected the updates in Chandramouli in order to thoroughly update all the new data as taught by Kulkarni.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (2019/0278849) in view of Duncan (2017/0213127) further in view of Stojanovic et al. (2007/0047635).
Regarding Claim 5, as discussed above, Chandramouli essentially discloses the claimed invention but does not explicitly the method of claim 2, further comprising, in response to the property indicating that the update in the group of updates is a conditional update, validating the update and determining whether to allow the update based on a result of the validating.
However, Stojanovic et al. (2007/0047635) discloses in response to the property indicating that the update in the group of updates is a conditional update, validating the update and determining whether to allow the update based on a result of the validating (“update value based on a sequence of validated data snapshots”, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conditionally update based on the validation of data snapshot in Chandarmoudi in order to ensure the updated data are valid as taught by Stojanovic.
Allowable subject matter
Claims 6, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Alexander Taningco can be reached at (571) 272-8048.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2844